DETAILED ACTION
The amendments filed 7/19/2022 have been entered. Claims 1, 8, 14-16, 18, 21, and 33 have been amended. Claims 1-3, 5-12, and 14-34 remain pending and are discussed on the merits below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 7/19/2022 have been fully considered but are moot because the arguments are directed toward amendments which present a combination of elements that have not been previously set forth and necessitate a new grounds of rejection.
Response to Amendment
Regarding the rejections under 35 USC §112, the amendments made to the claims have overcome the previously set forth rejection. However, the amendments have raised new issues and the claims are still rejected under 35 USC §112 as outlined below.
Regarding the rejections under 35 USC §103, the amendments made to the claims have presented a new grounds of rejection as outlined below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-3, 5-12, and 14-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 8, 15, and 21 recite: 
compare the first time duration and the second time duration to a time threshold; 
eliminate at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold; 
calculate a likelihood of a collision of the vehicle based on the combined information
(emphasis added). Applicant’s specification recites “… vehicles that have not been tracked for a significant time or vehicles having a poor field of view-28- 20002/AB5726-US(FOV) can be eliminated” in [0064]. However, applicant’s specification does not elaborate how the claimed features of creating a “combined information” and using the combined information to calculate a likelihood of collision. The claims do not reflect what is written in applicant’s specification. Likewise, the specification does not explain or clear up what is being claimed.
Claims 2-3, 5-7, 9-12, 14, 16-20, and 22-34 are dependent on claims 1, 8, 15, and 21 and inherit the deficiencies above. Therefore, claims 2-3, 5-7, 9-12, 14, 16-20, and 22-34 are also rejected on similar grounds to claims 1, 8, 15, and 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, and 14-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, 15, and 21, the combination of limitations “eliminate at least one of the first information or the second information from the combined information” and “calculate a likelihood of a collision of the vehicle based on the combined information” renders the claim indefinite and unclear. For example, as stated earlier in the claims, the “combined information” is both the first and second information. However, in the eliminating step, either the first or second information is removed, which leaves just one other information group which is no longer a “combined information.” Thus, the steps to “compare…” and “eliminate…” are not necessary for the claim. Examiner suggests removing the “combined information” and amending the “calculate a likelihood…” limitation to recite “calculate a likelihood of a collision of the vehicle based on not eliminated information” or something of the sort.
In a good faith effort to proceed prosecution, the claim will be interpreted per applicant’s specification [0064].
Claims 2-3, 5-7, 14, 16-20, and 22-34 are depended on claims 1, 8, 15, and 21 and inherit the deficiencies above. Therefore, claims 2-3, 5-7, 14, 16-20, and 22-34 are rejected on similar grounds to claims 1, 8, 15, and 21.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, and 14-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more.
101 Analysis – Step 1
Regarding Step 1 of the Revised Guidance, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 8-12 and 14 are directed to a method and recites at least one step, claims 1-3, 5-7, and 15-20, and 27-34 are directed to an apparatus that comprises one or more processors and a memory, and claims 21-26 are directed to a non-transitory machine readable medium. Therefore, claims 1-3, 5-12, and 14-27 are within at least one of the four statutory categories (process and apparatus).
101 Analysis – Step 2A, Prong 1
	Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite a judicial exception. 
	Independent claim 1 includes limitations that recite an abstract idea (bolded below). Claim 1 recites:
An apparatus comprising: 
at least one memory; 
instructions in the apparatus; and 
at least one processor to execute the instructions to: 
track a vehicle using a first sensor associated with a first observer of the vehicle for a first time duration to define first information of the vehicle; 
track the vehicle using a second sensor associated with a second observer of the vehicle for a second time duration to define second information of the vehicle, the first and second information to define combined information; 
compare  the first time duration and the second time duration to a time threshold, 
eliminate at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold; 
calculate a likelihood of a collision of the vehicle based on the combined information; and -2-

transmit a message to the vehicle upon the likelihood of the collision exceeding a collision probability threshold, the message including information pertaining to the collision.
The examiner submits that the bolded limitations above constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. With the data in hand, the steps of “compare the first time duration and the second time duration to a time threshold” and “eliminate at least one… based on… not meeting the time threshold” would be possible to carry out in the human mind as a simple observation and decision. The limitation “calculate a likelihood of a collision” can also be completed, with the aid of pen and paper, by the human mind with the data presented.
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim, beyond the abstract idea, integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception (mental process). The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the instant application, the additional limitations beyond the above-noted abstract ideas are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
An apparatus comprising: 
at least one memory; 
instructions in the apparatus; and 
at least one processor to execute the instructions to: 
track a vehicle using a first sensor associated with a first observer of the vehicle for a first time duration to define first information of the vehicle; 
track the vehicle using a second sensor associated with a second observer of the vehicle for a second time duration to define second information of the vehicle, the first and second information to define combined information; 
compare  the first time duration and the second time duration to a time threshold, 
eliminate at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold; 
calculate a likelihood of a collision of the vehicle based on the combined information; and -2-

transmit a message to the vehicle upon the likelihood of the collision exceeding a collision probability threshold, the message including information pertaining to the collision.
The recitation of “memory,” “instructions,” and “at least one processor” are provided at a high level of generality. Therefore, the additional elements recited fail to provide a specific technology that is integral to the claim. Additionally, the additional limitations of “track a vehicle using a first sensor…” and “track a vehicle using a second sensor…” are considered mere data gathering which is considered as insignificant extra-solution activity (see MPEP 2106.05(g)) and does not amount to more than the judicial exception. Thus, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment and insignificant extra-solution activity and the claim must be further examined under Step 2B.
101 Analysis – Step 2B
	Regarding Step 2B of the Revised Guidance, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea). 
In the instant application, representative independent claim 1 recites the limitation “transmit a message to the vehicle upon the likelihood of the collision exceeding a collision probability threshold.” Transmitting data over a network has been considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)) and is also considered insignificant post-solution activity which fails to integrate the abstract idea into a practical application. Thus, the additional elements amount to nothing more than merely applying the abstract idea into a technological environment and insignificant extra-solution/post-solution activity rendering the claim not patent eligible.
	Independent claims 8, 15, and 21 are parallel in scope to claim 1 and are ineligible for similar reasons.
	Regarding claims 2, 9 and 22, the limitation “calculate an adjusted movement” merely embellishes the abstract idea of claims 1 and 8 since calculating an adjusted movement may be done as a mental process in the human mind with the updated data. No additional technology has been recited to integrate the abstract idea into a practical application. Accordingly, the claims do not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claims 1 and 8.
	Regarding claim 3, due to dependency, claim 3 inherits the abstract idea set forth in claim 1. The limitation “to transmit the message” is another example of extra-solution activity and does not integrate the abstract idea into a practical application. No other technology has been recited to amount to significantly more than the abstract idea. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for the reasons stated above and for similar reasons to claim 1.
	Regarding claim 5, the limitation to “calculate the likelihood based on a collision map” merely embellishes the abstract idea of claim 1 since calculating the likelihood may be done as a mental process in the human mind with an acquired collision map. No additional technology has been recited to integrate the abstract idea into a practical application. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for reasons stated above and for similar reasons to claim 1.
	Regarding claims 6, 12, and 26, due to dependency, claims 6, 12, and 26 inherit the abstract idea set forth in claims 1, 8, and 21. The limitation “generate a prioritized collision map” is another example of mere data gathering and does not integrate the abstract idea into a practical application. No other technology has been recited to amount to significantly more than the abstract idea. Accordingly, the claims do not confer eligibility on the claimed invention and is ineligible for the reasons stated above and for similar reasons to claims 1, 8, and 21.
	Regarding claims 7, 10, 14, 16, 17, 19-20, 23, and 27-33 due to dependency, the claims inherit the abstract idea set forth in claims 1 and 8. No additional action has been recited to add to the abstract idea of claims 1, 8, and 15.  Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claims do not confer eligibility on the claimed invention and is ineligible for similar reasons to claims 1, 8, and 15.
	Regarding claim 10, due to dependency, claim 10 inherits the abstract idea set forth in claim 8. No additional action has been recited to add to the abstract idea of claim 8.  Furthermore, no additional action, structure, or technology has been recited to integrate the abstract idea into a practical application nor to amount to significantly more than the abstract idea. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 8.
	Regarding claims 11 and 24, due to dependency, claims 11 and 24 inherit the abstract idea set forth in claims 8 and 21. The limitation “generating… a collision map” is another example of mere data gathering and does not integrate the abstract idea into a practical application. No other technology has been recited to amount to significantly more than the abstract idea. Accordingly, the claims do not confer eligibility on the claimed invention and is ineligible for the reasons stated above and for similar reasons to claims 8 and 21.
	Regarding claim 18, due to dependency, claim 18 inherits the abstract idea set forth in claim 15. The limitation “road-side module” is provided at a high level of generality and fails to provide a specific technology that is integral to the claim or to integrate the abstract idea into a practical application. No other technology has been recited to amount to significantly more than the abstract idea. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for the reasons stated above and for similar reasons to claim 15.
	Regarding claim 34, due to dependency, claim 34 inherits the abstract idea set forth in claim 1. The limitation “verify a pseudonym… based on a pseudonym scheme” is considered extra-solution activity and fails to integrate the abstract idea into a practical application. No other action or technology has been recited to amount to significantly more than the abstract idea. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for the reasons stated above and for similar reasons to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. (U.S. Patent No. 9,697,733 B1; hereinafter Penilla) in view of Burton (U.S. Patent No. 6,575,902 B1) and further in view of Wiklinska et al. (U.S. Patent Application Publication No. 2018/0365999 A1; hereinafter Wiklinska).
Regarding claim 1, Penilla discloses:
An apparatus comprising: at least one memory; instructions in the apparatus; and at least one processor to execute the instructions to (electronics that utilize memory and a processor to execute program instructions, see at least col. 5 lines 61-63):
track a vehicle using a first sensor associated with a first observer of the vehicle for a first time duration to define first information of the vehicle (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47; various sensors S1-S5 provide sensor data such as movement and path of vehicles and human to cloud processing 120, see at least col. 11 lines 28-41) *Examiner sets forth sensing the movement of an object includes a time for as long as the sensor can detect the object; 
track the vehicle using a second sensor associated with a second observer of the vehicle for a second time duration to define second information of the vehicle (vehicles v1-v3 within the parking garage also share sensor data via the cloud processing system 120, see at least col. 12 lines 46-49) *Examiner sets forth sensing a vehicle has a duration for as long as the vehicle is detected by the sensor the first and second information to define combined information (the second vehicle can be detected using a combination of the sensors, see at least col. 2 lines 41-47)
calculate a likelihood of a collision of the vehicle based on the combined information (object control systems 1302 has a collision detection and prediction algorithm section that determines whether vehicles paths result in a collision, see at least Fig. 13 and page 37, col. 17, lines 24-28)
Penilla does not explicitly disclose:
compare the first time duration and the second time duration to a time threshold
eliminate at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold;
transmit a message to the vehicle upon the likelihood of the collision exceeding a collision probability threshold, the message including information pertaining to the collision
However, Burton teaches:
compare the first time duration and the second time duration to a time threshold (sensor signal is compared to a threshold duration variable, see at least Fig. 4A and Col. 15 lines 11-25)
eliminate at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold (high frequency component is ignored “due to being below a minimum period threshold,” see at least Fig. 4B);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla by adding the period threshold taught by Burton. One of ordinary skill in the art would have been motivated to make this modification in order “to ignore data that is likely to be noise” (see col. 14 line 53).
Additionally, Wiklinska teaches:
transmit a message to the vehicle (The system 200 receives information from clients and objects, which have transmitters and receivers, and transmits signals to the clients and objects, see at least [0023] and [0026])  upon the likelihood of the collision exceeding a collision probability threshold, the message including information pertaining to the collision (the system 200 compares the probability of a collision to a threshold where “if the probability ever breaches the threshold, the system 200 may send a collision avoidance signal to the client and/or the object,” see at least [0045]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla and the period threshold taught by Burton by adding the collision avoidance message if a threshold is exceeded taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order to warn the driver of a possible collision (see Wiklinska [0045]).
Regarding claim 2, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
calculate an adjusted movement of the vehicle (collision management system alerts the drivers to steer to avoid collision or automatically steers one or both vehicles away from each other or away from obstacle, see at least page 32, col. 7, lines 49-52 and 37, col. 17, lines 36-37).
Regarding claim 3, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
the at least one processor is to transmit the message including the adjusted movement of the vehicle (Vehicles continuously share their heading, speed, and location with all other vehicles. Thus, if a change in the vehicle heading, speed, or location is made, this information is sent to all vehicles within the distance threshold to avoid collisions, see at least page 39, col. 21, lines 22-35).
Regarding claim 5, the combination of Penilla, Burton, and Wiklinska teaches the elements above but Penilla does not disclose:
calculate the likelihood based on a collision map
However, Wiklinska teaches:
calculate the likelihood based on a collision map (probability mapping is used to predict the probability of a future position of an object, see at least [0041]; the system 200 uses the probability mapping to determine whether there is a chance of the client and object colliding, see at least [0043]-[0044])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla by adding the collision probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” (see Wiklinska [0005]).
Regarding claim 6, the combination of Penilla, Burton, and Wiklinska teaches the elements above but Penilla does not disclose:
the at least one processor is to generate a prioritized collision map based on the collision map 
However, Wiklinska teaches:
the at least one processor is to generate a prioritized collision map based on the collision map (the system 200 continually monitors and determines whether a probability of collision exceeds a threshold for any of the probable trajectories of a client and an object and gives priority to the probability that is highest or exceeds the threshold to enact an alarm or take action, see at least [0041] and [0044]-[0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla by adding the prioritized collision probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” and take action when needed (see Wiklinska [0005] and [0045]).
Regarding claim 7, the combination of Penilla, Burton, and Wiklinska teaches the elements above but Penilla does not disclose:
the prioritized collision map is generated by the at least one processor based on collision hierarchy rules 
However, Wiklinska teaches:
the prioritized collision map is generated by the at least one processor based on collision hierarchy rules (The probability of a trajectory of an object is calculated based on rules created from statistical data, historical data, logical condition trees, and assumptions in the system 200. The resulting probabilities set a hierarchy to which trajectory is more likely for the object to take, see at least [0041])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla by adding the hierarchy rules taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order to better determine the probability of the object colliding with another object along a possible path (see Wiklinska [0041]).
Regarding claim 8, Penilla discloses:
tracking, by executing instructions via at least one processor, a vehicle using a first sensor associated with a first observer of the vehicle for a first time duration to define first information of the vehicle (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47; various sensors S1-S5 provide sensor data such as movement and path of vehicles and human to cloud processing 120, see at least col. 11 lines 28-41) *Examiner sets forth sensing the movement of an object includes a time for as long as the sensor can detect the object;
tracking, by executing instructions via the at least one processor, the vehicle using a second sensor associated with a second observer of the vehicle for a second time duration to define second information of the vehicle (vehicles v1-v3 within the parking garage also share sensor data via the cloud processing system 120, see at least col. 12 lines 46-49) *Examiner sets forth sensing a vehicle has a duration for as long as the vehicle is detected by the sensor the first and second information to define combined information (the second vehicle can be detected using a combination of the sensors, see at least col. 2 lines 41-47);
calculating, by executing instructions via the at least one processor (a processor to execute program instructions, see at least col. 5 lines 61-63), a likelihood of a collision of the vehicle based on the combined information (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47; object control systems 1302 has a collision detection and prediction algorithm section that determines whether vehicles paths result in a collision, see at least Fig. 13 and page 37, col. 17, lines 24-28); 
Penilla does not disclose:
comparing, by executing instructions via the at least one processor, the first time duration and the second time duration to a time threshold
eliminating, by executing instructions via the at least one processor, at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold;
comparing, by executing instructions via the at least one processor, the likelihood to a collision probability threshold; and 
transmitting, by executing instructions via the at least one processor, a message to the vehicle upon the likelihood of the collision exceeding the collision probability threshold, the message pertaining to the collision
However, Burton teaches:
comparing, by executing instructions via the at least one processor, the first time duration and the second time duration to a time threshold (sensor signal is compared to a threshold duration variable, see at least Fig. 4A and Col. 15 lines 11-25)
eliminating, by executing instructions via the at least one processor, at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold (high frequency component is ignored “due to being below a minimum period threshold,” see at least Fig. 4B);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla by adding the period threshold taught by Burton. One of ordinary skill in the art would have been motivated to make this modification in order “to ignore data that is likely to be noise” (see col. 14 line 53).
Additionally, Wiklinska teaches:
comparing, by executing instructions via the at least one processor, the likelihood to a collision probability threshold (the system 200 compares the probability of a collision to a threshold, see at least [0045]); and
transmitting, by executing instructions via the at least one processor, a message to the vehicle upon the likelihood of the collision exceeding the collision probability threshold, the message pertaining to the collision ( “if the probability ever breaches the threshold, the system 200 may send a collision avoidance signal to the client and/or the object,” see at least [0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla and the period threshold taught by Burton by adding the collision avoidance message if a threshold is exceeded taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order to warn the driver of a possible collision (see Wiklinska [0045]).
Regarding claim 9, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
calculating, by executing instructions via the at least one processor, an adjusted movement of the vehicle (collision management system alerts the drivers to steer in a certain direction to avoid collision or automatically steers one or both vehicles away from each other or away from obstacle, see at least page 32, col. 7, lines 49-60 and 37, col. 17, lines 36-37).
Regarding claim 10, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
the message includes the adjusted movement (Vehicles continuously share their heading, speed, and location with all other vehicles. Thus, if a change in the vehicle heading, speed, or location is made, this information is sent to all vehicles within the distance threshold to avoid collisions, see at least page 39, col. 21, lines 22-35).
Regarding claim 11, the combination of Penilla, Burton, and Wiklinska teaches the elements above but Penilla does not disclose:
generating, by executing instructions via the at least one processor, a collision map, wherein the likelihood is calculated based on the collision map
However, Wiklinska teaches:
generating, by executing instructions via the at least one processor, a collision map, wherein the likelihood is calculated based on the collision map (probability mapping is used to predict the probability of a future position of an object, see at least [0041]; the system 200 uses the probability mapping to determine whether there is a chance of the client and object colliding, see at least [0043]-[0044])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance controller disclosed by Penilla by adding the probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” (see Wiklinska [0005]).
Regarding claim 12, the combination of Penilla, Burton, and Wiklinska teaches the elements above but Penilla and Burton does not teach:
generating, by executing instructions via the at least one processor, a prioritized collision map based on the collision map.
However, Wiklinska teaches:
generating, by executing instructions via the at least one processor, a prioritized collision map based on the collision map (the system 200 continually monitors and determines whether a probability of collision exceeds a threshold for any of the probable trajectories of a client and an object and gives priority to the probability that is highest or exceeds the threshold to enact an alarm or take action, see at least [0041] and [0044]-[0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla and the period threshold taught by Burton by adding the prioritized collision probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” and take action when needed (see Wiklinska [0005] and [0045]).
Regarding claim 14, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
the first and second sensor are associated with multiple observers external to the vehicle (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage to aid vehicles maneuver around obstacles, see at least page 33, col. 9, lines 23-26 and 43-47)
Regarding claim 15, Penilla discloses:
A system comprising: at least one memory; instructions; and at least one processor to execute the instructions to (electronics that utilize memory and a processor to execute program instructions, see at least col. 5 lines 61-63):
access first and second information of a vehicle, the first information obtained using a first sensor associated with a first observer of the vehicle for a first time duration (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47; various sensors S1-S5 provide sensor data such as movement and path of vehicles and human to cloud processing 120, see at least col. 11 lines 28-41), the second information obtained using a second sensor associated with a second observer of the vehicle for a second time duration (vehicles v1-v3 within the parking garage also share sensor data via the cloud processing system 120, see at least col. 12 lines 46-49) *Examiner sets forth sensing a vehicle has a duration for as long as the vehicle is detected by the sensor the first and second information to define combined information (the second vehicle can be detected using a combination of the sensors, see at least col. 2 lines 41-47)
calculate a likelihood of a collision of the vehicle based on the combined information; and  (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47; object control systems 1302 has a collision detection and prediction algorithm section that determines whether vehicles paths result in a collision, see at least Fig. 13 and page 37, col. 17, lines 24-28)
Penilla does not disclose:
compare the first time duration and the second time duration to a time threshold
eliminate at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold; 
transmit a message to the vehicle if the likelihood exceeds a collision probability threshold, the message pertaining to the collision
However, Burton teaches:
compare the first time duration and the second time duration to a time threshold (sensor signal is compared to a threshold duration variable, see at least Fig. 4A and Col. 15 lines 11-25)
eliminate at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold (high frequency component is ignored “due to being below a minimum period threshold,” see at least Fig. 4B);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla by adding the period threshold taught by Burton. One of ordinary skill in the art would have been motivated to make this modification in order “to ignore data that is likely to be noise” (see col. 14 line 53).
Additionally, Wiklinska teaches:
transmit a message to the vehicle if the likelihood exceeds a collision probability threshold, the message pertaining to the collision (the system 200 compares the probability of a collision to a threshold where “if the probability ever breaches the threshold, the system 200 may send a collision avoidance signal to the client and/or the object,” see at least [0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla and the period threshold taught by Burton by adding the collision avoidance message if a threshold is exceeded taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order to warn the driver of a possible collision (see Wiklinska [0045]).
Regarding claim 16, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
the vehicle is a first vehicle and at least one of the first observer or the second observer is a second vehicle (Each vehicle has a table of all other vehicles around. Additionally, a first vehicle can observe a secondary vehicle has stopped or changed courses and alert other adjacent vehicles of the change via vehicle to vehicle communication. See at least page 39, col. 21, lines 22-50; each vehicle has a sensor that alerts the system, thus all vehicles will be aware of each other, see at least page 33, col. 9, lines 16-22).
Regarding claim 17, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
the collision is predicted between the first vehicle and an object on a road (Collision avoidance can be provided between a vehicle and an object, see at least page 32, col. 8, lines 7-10. The path that the vehicle is traveling on, whether in a parking garage or highway, is still considered a road under the broadest reasonable interpretation.)
Regarding claim 18, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
at least one of the first observer or the second observer is a road-side module (Sensors S1-S12 observe the vehicles traversing the parking garage, where their path of travel is a road. The sensors are mounted at various points within the garage to observe the vehicles. See at least page 32, col. 8, lines 35-60).
Regarding claim 19, the combination of Penilla, Burton, and Wiklinska teaches the elements above but Penilla and Burton do not teach:
the likelihood is calculated based on a collision map
However, Wiklinska teaches:
the likelihood is calculated based on a collision map  (probability mapping is used to predict the probability of a future position of an object, see at least [0041]; the system 200 uses the probability mapping to determine whether there is a chance of the client and object colliding, see at least [0043]-[0044])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance controller disclosed by Penilla by adding the probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” (see Wiklinska [0005]).
Regarding claim 20, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
the message includes an adjusted movement of the vehicle (Vehicles continuously share their heading, speed, and location with all other vehicles. Thus, if a change in the vehicle heading, speed, or location is made, this information is sent to all vehicles within the distance threshold to avoid collisions, see at least page 39, col. 21, lines 22-35).
Regarding claim 21, Penilla discloses:
A non-transitory machine readable medium comprising instructions, which when executed, cause at least one processor to at least (electronics that utilize memory and a processor to execute program instructions, see at least col. 5 lines 61-63):
track a vehicle using a first sensor associated with a first observer of the vehicle for a first time duration to define first information of the vehicle (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47; various sensors S1-S5 provide sensor data such as movement and path of vehicles and human to cloud processing 120, see at least col. 11 lines 28-41) *Examiner sets forth sensing the movement of an object includes a time for as long as the sensor can detect the object;
track the vehicle using a second sensor associated with a second observer of the vehicle for a second time duration to define second information of the vehicle (vehicles v1-v3 within the parking garage also share sensor data via the cloud processing system 120, see at least col. 12 lines 46-49) *Examiner sets forth sensing a vehicle has a duration for as long as the vehicle is detected by the sensor the first and second information to define combined information (the second vehicle can be detected using a combination of the sensors, see at least col. 2 lines 41-47);
calculate a likelihood of a collision of the vehicle based on the combined information (sensors that are fixed S1-13 within garage 100 can locate or identify moving objects in the parking garage, see at least page 33, col. 9, lines 43-47; object control systems 1302 has a collision detection and prediction algorithm section that determines whether vehicles paths result in a collision, see at least Fig. 13 and page 37, col. 17, lines 24-28);
Penilla does not disclose:
compare the first time duration and the second time duration to a time threshold;
eliminate at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold;
compare the likelihood to a collision probability threshold; and 
transmit a message to the vehicle when the likelihood exceeds the collision probability threshold, the message pertaining to the collision 
However, Burton teaches:
compare the first time duration and the second time duration to a time threshold (sensor signal is compared to a threshold duration variable, see at least Fig. 4A and Col. 15 lines 11-25)
eliminate at least one of the first information or the second information from the combined information based on the at least one of the first time duration or the second time duration not meeting the time threshold (high frequency component is ignored “due to being below a minimum period threshold,” see at least Fig. 4B);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla by adding the period threshold taught by Burton. One of ordinary skill in the art would have been motivated to make this modification in order “to ignore data that is likely to be noise” (see col. 14 line 53).
Additionally, Wiklinska teaches:
compare the likelihood to a collision probability threshold (the system 200 compares the probability of a collision to a threshold, see at least [0045])
transmit a message to the vehicle when the likelihood exceeds the collision probability threshold, the message pertaining to the collision (“if the probability ever breaches the threshold, the system 200 may send a collision avoidance signal to the client and/or the object,” see at least [0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla and the period threshold taught by Burton by adding the collision avoidance message if a threshold is exceeded taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order to warn the driver of a possible collision (see Wiklinska [0045]).
Regarding claim 22, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
the instructions cause the at least one processor to determine an adjusted movement of the vehicle (collision management system alerts the drivers to steer in a certain direction to avoid collision or automatically steers one or both vehicles away from each other or away from obstacle, see at least page 32, col. 7, lines 49-60 and 37, col. 17, lines 36-37).
Regarding claim 23, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
the message includes the adjusted movement (Vehicles continuously share their heading, speed, and location with all other vehicles. Thus, if a change in the vehicle heading, speed, or location is made, this information is sent to all vehicles within the distance threshold to avoid collisions, see at least page 39, col. 21, lines 22-35; collision management system can also alert the driver to steer in a certain direction to avoid collision, see at least page 32, col. 7, lines 49-52).
Regarding claim 24, the combination of Penilla, Burton, and Wiklinska teaches the elements above but Penilla and Burton do not teach:
the instructions cause the at least one processor to generate a collision map
However, Wiklinska teaches:
the instructions cause the at least one processor to generate a collision map (probability mapping is created and used to predict the probability of a future position of an object, see at least [0041]; the system 200 generates and uses the probability mapping to determine whether there is a chance of the client and object colliding, see at least [0043]-[0044])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance controller disclosed by Penilla and the period threshold taught by Burton by adding the probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” (see Wiklinska [0005]).
Regarding claim 25, the combination of Penilla, Burton, and Wiklinska teaches the elements above but Penilla and Burton do not teach:
the instructions cause the processor to generate a prioritized collision map based on the collision map
However, Wiklinska teaches:
the instructions cause the processor to generate a prioritized collision map based on the collision map (the system 200 continually monitors and determines whether a probability of collision exceeds a threshold for any of the probable trajectories of a client and an object and gives priority to the probability that is highest or exceeds the threshold to enact an alarm or take action, see at least [0041] and [0044]-[0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla and the period threshold taught by Burton by adding the prioritized collision probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” and take action when needed (see Wiklinska [0005] and [0045]).
Regarding claim 26, the combination of Penilla, Burton, and Wiklinska teaches the elements above but Penilla and Burton do not teach:
the message includes the prioritized collision map
However, Wiklinska teaches:
the message includes the prioritized collision map (The system 200 continually monitors and determines whether a probability of collision exceeds a threshold for any of the probable trajectories of a client and an object and gives priority to the probability that is highest or exceeds the threshold to enact an alarm or take action. Since the system 200 only alerts the users of the highest probability of a collision, due to the threshold, the collision avoidance signal is in itself a prioritized signal of collision in the probability map. See at least [0041] and [0044]-[0045])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system disclosed by Penilla and the period threshold taught by Burton by adding the prioritized collision probability map taught by Wiklinska. One of ordinary skill in the art would have been motivated to make this modification in order “to determine whether an object will be in a proximity of the position of the client at the time” to determine “a probability of a collision between the client and the object at the time” and take action when needed (see Wiklinska [0005] and [0045]).
Regarding claim 27, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
the vehicle is a first vehicle, and wherein the message is transmitted from a second vehicle to the first vehicle (both vehicles can transmit and receive data regarding their speed, heading, location, and trajectory to each other, see at least col. 18 line 67-col. 19 line 5).
Claims 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Burton and Wiklinska as applied to claims 1, 8, 15, and 21 above, and further in view of Petit et al. (“Pseudonym Schemes in Vehicular Networks: A Survey; hereinafter Petit; already made of record on IDS).
Regarding claim 28, the combination of Penilla, Burton, and Wiklinska teaches the elements above but does not teach:
the pseudonym scheme includes data for verification of an authenticity of the message between the first vehicle and the second vehicle.
However, Petit teaches:
the pseudonym scheme includes data for verification of an authenticity of the message between the first vehicle and the second vehicle (pseudonym usage entails authentication of outgoing messages and verification of received messages, see at least page 7 col. 2 para. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system and communication between vehicles disclosed by Penilla, the period threshold taught by Burton, and the collision avoidance message threshold taught by Wiklinska by adding the message authentication taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order to “corroborate the reliability of received information” (see page 7 col. 2 para. 4).
Regarding claim 29, the combination of Penilla, Burton, and Wiklinska teaches the elements above but does not teach:
the pseudonym is verified by the at least one processor to prevent a false message between the first vehicle and the second vehicle.
However, Petit teaches:
the pseudonym is verified by the at least one processor to prevent a false message between the first vehicle and the second vehicle (pseudonym ensures authentication of outgoing messages, see at least page 7 col. 2 para. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system and communication between vehicles disclosed by Penilla, the period threshold taught by Burton, and the collision avoidance message threshold taught by Wiklinska by adding the pseudonym taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order to “corroborate the reliability of received information” (see page 7 col. 2 para. 4).
Regarding claim 30, the combination of Penilla, Burton, and Wiklinska teaches the elements above but does not teach:
the pseudonym is verified by a law enforcement authority.
However, Petit teaches:
the pseudonym is verified by a law enforcement authority (law enforcement representatives might capture messages including pseudonyms from misbehaving nodes, see at least page 8 col. 1 para. 4; resolution request supported by law enforcement, see at least age 14 col. 2 para. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system and communication between vehicles disclosed by Penilla, the period threshold taught by Burton, and the collision avoidance message threshold taught by Wiklinska by adding the pseudonym taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order “to ensure accountability and non-repudiation” (see page 3 col. 1 para. 5).
Regarding claim 31, the combination of Penilla, Burton, and Wiklinska teaches the elements above but does not teach:
the vehicle generates the pseudonym based on the pseudonym scheme.
However, Petit teaches:
the vehicle generates the pseudonym based on the pseudonym scheme (see at least abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system and communication between vehicles disclosed by Penilla, the period threshold taught by Burton, and the collision avoidance message threshold taught by Wiklinska by adding the pseudonym scheme taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order “to address… privacy, security, and system requirements” (see page 1 col. 2 para. 1).
Regarding claim 32, the combination of Penilla, Burton, and Wiklinska teaches the elements above but does not teach:
an agency generates the pseudonym to identify the vehicle.
However, Petit teaches:
an agency generates the pseudonym to identify the vehicle (pseudonyms are created by a pseudonym issuing authority, see at least page 7 col. 1 para. 2-3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision avoidance system and communication between vehicles disclosed by Penilla, the period threshold taught by Burton, and the collision avoidance message threshold taught by Wiklinska by adding the pseudonym scheme taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order “to encode resolution information” (see page 13 col. 2 para. 3).
Regarding claim 33, the combination of Penilla, Burton, and Wiklinska teaches the elements above and Penilla further discloses:
the vehicle is a first vehicle and at least one of the first observer or the second observer is a second vehicle, and wherein the second vehicle is to transmit the message to the first vehicle (both vehicles can transmit and receive data regarding their speed, heading, location, and trajectory to each other, see at least col. 18 line 67-col. 19 line 5).
Regarding claim 34, the combination of Penilla, Burton, and Wiklinska teaches the elements above but does not teach:
The at least one processor is to execute the instructions to verify a pseudonym of the vehicle based on a pseudonym scheme to determine whether to exclude the vehicle from receiving transmissions
However, Petit teaches:
The at least one processor is to execute the instructions to verify a pseudonym of the vehicle based on a pseudonym scheme to determine whether to exclude the vehicle from receiving transmissions (verification of vehicle pseudonym is required to either receive or send messages to other verified vehicles, see at least page 7, col. 2, para. 3-5)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detecting and tracking system disclosed by Penilla, the period threshold taught by Burton, and the collision avoidance message threshold taught by Wiklinska by adding the vehicle pseudonym verification taught by Petit. One of ordinary skill in the art would have been motivated to make this modification in order to “combine security and privacy requirements” in inter-vehicular communication (see page 24 col. 1, para. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662